EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying quarterly report on Form 10-Q ofCiglarette, Inc. for the quarter endingAugust 31, 2010,I, Lisan Rahman, President, Chief Executive Officer and Director of Ciglarette, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly report of Form 10-Q for the quarter endingAugust 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly report of Form 10-Q for the quarter endingAugust 31, 2010, fairly represents in all material respects, the financial condition and results of operations of Ciglarette, Inc. Date: October4, 2010 Ciglarette, Inc. /s/ Lisan Rahman Lisan Rahman President, Chief Executive Officer andDirector
